Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered December 10, 2001, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and assault in the second degree, and sentencing him to concurrent terms of eight years and five years, respectively, unanimously affirmed.
To the extent that the prosecutor’s summation comment that defense counsel was attempting to “embarrass” or “harass” the complainant was inappropriate, any prejudice was prevented by the court’s thorough curative instructions (see People v Santiago, 52 NY2d 865 [1981]). The prosecutor’s summarization of the contents of a 911 tape that had been received in evidence, and her argument that the defense summation contained a concession concerning a witness’s credibility, constituted fair comment (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Defendant’s remaining challenges to the prosecutor’s summation, as well as his challenge to the court’s charge, are unpreserved and we decline to review them in the interest of justice. Were we to review *583these claims, we would reject them. Concur—Nardelli, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.